Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear over the stated purpose of the claimed method in light of the recited limitations relevant to the practical steps of the claimed method.  The preamble of the claim indicates the claimed method is “for determining a fetal abnormality”, but the step of making the determination is recited as an optional (i.e.:  not required) part of the claimed method in “optionally, if fetal nucleic acid is present, determining whether the fetus has an abnormality”.  This optional step which is dependent upon fetal nucleic acid being present is relevant to the “identifying” step recited in the claim as “identifying fetal nucleic acid, if present, in the sample”.  So it appears that in the breadth encompassed by the claim, there may be a maternal sample that does not comprise fetal nucleic acids, and thus the method does not include determining whether the fetus has an abnormality, and the stated purpose of the method as recited in the preamble is not accomplished.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claim recites step of “comparing”, “identifying” and determining”, the claims in light of the specification are broadly directed to evaluation that is based on the analysis of data related to genetic content in a sample, and the claims are directed to an abstract idea which is the evaluation or observation of data or information to make a judgement.

Step 2A, prong 2.  The judicial exception(s) to which the rejected claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  There is no additional practical steps based on the determination of whether a fetus has a chromosomal abnormality.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive; e.g.:  the specification at p. 3-4 teaches that the analysis of cell free samples by sequencing to detect genome from a particular source were known in the art.  Thus the methods of data collections are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lo et al US PG Pub 2009/0029377 (US provisional Application 60/951,438 July 23, 2007) cited on the IDS of 04/20/2020.
The prior art provides methods comprising the sequencing and analysis of maternal samples to detect fetal DNA, measure the amount of fetal DNA, and determine the presence of fetal aneuploidy (e.g.:  claim 1 on page 11 of the prior art), and includes aspects of comparing sequences to a reference to establish the origin of the sequence (e.g.:  paras 37-39).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhallan et al (2007) in view of Ogino et al (2005).
Relevant to the limitations of the rejected claim, Dhallan et al teaches a non-invasive test for prenatal diagnosis based on fetal DNA present in maternal blood, in particular the detection of a fetal abnormality that is trisomy.  Dhallan et al teaches obtaining a sample of maternal blood, and identifying fetal-derived nucleic acids in the blood and comparing the amount of the alleles to a reference value based on the expected alleles that are maternal, and fetal but paternally inherited (e.g.:  p.475 – Methods; Figure 3).  Dhallan et al teaches that allele ratios in the maternal sample are indicative of alleles generated from the maternal genome and the fetal genome (including maternally-inherited and paternally-inherited alleles), and that divergence from an expected reference ratio is used in a determination of the fetal abnormality that is trisomy (e.g.:  Figure 3).
Dhallan et al does not teach sequencing the nucleic acids to generate data that is compared to a reference, but the use of sequencing methods in the accurate determination of the fraction of an allele in a sample was known in the art and is provided by Ogino et al.  
Ogino et al teaches that detection of alleles in samples with mixed alleles by pyrosequencing (e.g.:  p.414 – Materials and methods; Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have use the pyrosequencing methods of Ogino et al to detect allele ratio in the non-invasive prenatal test of Dhallan et al.  The skilled artisan would have been motivated to use the pyrosequencing methods of Ogino et al based on the expressed teachings of Ogino et al that pyrosequencing is a superior methods for allele detection, offering quantification of alleles that is precise, simple, robust, and sensitive, with a detection low limit of an alternate alleles.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over:  claims 1-26 of U.S. Patent No. 10,669,585; claims 1-11 of U.S. Patent No. 9,404,157; claims 1-11 of U.S. Patent No. 9,353,414; claims 1-15 of U.S. Patent No. 8,296,076; claims 1-23 of U.S. Patent No. 8,682,594; claims 1-17 of U.S. Patent No. 8,195,415; claims 1-4 of U.S. Patent No. 8,008,018. 
Although in the case of each conflicting patent the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patents are directed to sequencing-based analysis of maternal samples to detect fetal-derived nucleic acids, comparing to some control or reference value, and determining aneuploidy.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over:  claims 1-9 of U.S. Patent No. 8,293,470 in view of Ogino et al (2005); claims 1-12 of U.S. Patent No. 7,888,017 in view of Ogino et al (2005); claims 1-28 of U.S. Patent No. 9,441,273 in view of Ogino et al (2005); claims 1-9 of U.S. Patent No. 9,777,329 in view of Ogino et al (2005).
In each case the claims of the cited conflicting patent are directed to analysis of maternal samples to detect fetal-derived nucleic acids, comparing to some control or reference value, and determining aneuploidy.
The claims of the conflicting patents are not directed to detection of fetal-derived nucleic acids using methods of sequencing the nucleic acids; but the use of sequencing methods to accurately determine the fraction of an allele in a sample was known in the art and is provided by Ogino et al.  
Ogino et al teaches that detection of alleles in samples with mixed alleles by pyrosequencing (e.g.:  p.414 – Materials and methods; Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have use the pyrosequencing methods of Ogino et al to detect fetal-derived alleles in the aneuploidy detection methods of the conflicting claims.  The skilled artisan would have been motivated to use the pyrosequencing methods of Ogino et al based on the expressed teachings of Ogino et al that pyrosequencing is a superior methods for allele detection, offering quantification of alleles that is precise, simple, robust, and sensitive, with a detection low limit of an alternate alleles.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634